Name: Council Regulation (EC, ECSC, Euratom) No 1238/1999 of 14 June 1999 incorporating daily subsistence allowance rates for officials on mission within the European Territory of the Member States of the European Union for Austria, Finland and Sweden into Article 13 of Annex VII to the Staff Regulations of the Officials of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration;  executive power and public service
 Date Published: nan

 EN Official Journal of the European Communities17. 6. 1999 L 150/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 1238/1999 of 14 June 1999 incorporating daily subsistence allowance rates for officials on mission within the European Territory of the Member States of the European Union for Austria, Finland and Sweden into Article 13 of Annex VII to the Staff Regulations of the Officials of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 283 thereof, Having regard to the proposal from the Commission presented after cunsulting the Staff Regulations Committee (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Court Justice (3), Having regard to the opinion of the Court of Auditors (4), Whereas daily subsistence allowance rates for officials on mission for Austria, Finland and Sweden should be incorporated into Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities (5), HAS ADOPTED THIS REGULATION: Article 1 Article 13 of Annex VII to the Staff Regulations is hereby amended as follows: 1. The following shall be inserted in the scale in paragraph 1(a): (in euros) I II III Member States Grades A 1 to A 3 and LA 3 Grades A 4 to A 8, LA 4 to LA 8 and Category B Other grades Austria 54,64 89,42 89,42 Finland 94,37 158,97 158,97 Sweden 94,37 158,97 158,97 2. In paragraph 2, the following indents shall be inserted in the first sentence: Ã¯ £ § EUR 94,37 for Austria; Ã¯ £ § EUR 144,05 for Finland; Ã¯ £ § EUR 144,05 for Sweden. (1) OJ C 152, 1.6.1999, p. 5. (2) Opinion delivered on 7 May (not yet published in the Official Journal). (3) Opinion delivered on 12 May 1999. (4) Opinion delivered on 29 April 1999. (5) Established by Regulation (EEC, Euratom, ECSC) No 259/68 (OJ L 56, 4.3.1968, p. 1) as last amended by Regulation (EEC, ECSC, Euratom) No 620/1999 (OJ L 78, 24.3.1999, p. 1). EN Official Journal of the European Communities 17. 6. 1999L 150/2 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1999. For the Council The President K.-H. FUNKE